Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered March 2, 1995, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the defendant’s plea is vacated, and the Superior Court Information is dismissed.
As the People correctly concede, the defendant’s waiver of indictment failed to comply with CPL 195.20. Accordingly, the defendant’s judgment of conviction is reversed, his plea is vacated, and the Superior Court Information is dismissed. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.